DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 05/17/2021.
Status of the claims:
Claims 8 – 11, 13 – 20, and 22 - 23 are pending in the application.
Claims 10, 11, and 22 are amended.
Claim 23 is new.
Claims 13 – 20 are withdrawn.
Claims 1 – 7, 12, and 21 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Claim Objections
Claims 8 – 11 and 22 are objected to because of the following informalities:  
claims 8 – 11 reads “the tissue ligation device” in line 1, however the line should read “the tissue ligation system”;
claim 8 reads “”the filament”, however the line should read “the at least one filament”;
claim 22 reads “diameter of biopsy channel” in line 4, however the line should read “diameter of a biopsy channel”;
claim 22 reads “the catheter having an outer diameter less than the inner diameter of [a] biopsy channel of an endoscope” in line 4, however the line should read “the catheter having an outer diameter configured to be less than an inner diameter of [a] biopsy channel of an endoscope” since an endoscope is not a component of the claimed invention;
 Appropriate corrections are required.

Claim Rejections - 35 USC § 103
Claims 22, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20090024139 A1), and further in view of Wilk (US 5417697).
Regarding claim 22, Saleh discloses a tissue ligation system (tissue retrieval / cauterization device) (abstract) comprising: 
a catheter (catheter 14) having a distal end (end furthest from handle 31 – Fig. 13), a proximal end (end attached to handle 31), and a lumen (lumen of catheter 14) extending longitudinally therethrough (paragraph [0057] and Fig. 1), the catheter (catheter 14) having an outer diameter less than the inner diameter Examiner’s note: the claim limitation only requires the outer diameter to be a certain size, the claim does not require the catheter to be placed within an endoscope, where the channel of said endoscope is of a specific diameter. Additionally, as evidence by Gostout (US 20120059225 A1), it is within reason to insert an endoscope within an endoscope, meaning that it is within reason to state that the outer diameter of the catheter of Saleh can fit within a channel of an endoscope). 
a plurality of sutures (members 16) (paragraph [0057] and Fig. 14) extending through the catheter (catheter 14) lumen (Fig. 14), and having distal loop portions (Examiner’s note: members form loops which are shown in Fig. 3) and proximal portions (portions connected to wire 17 – Fig. 14), the distal loop portions (loops – Fig. 3), the proximal portions (portions connected to wire 17 – Fig. 14) releasably connected to at least one filament (release wire 17) (wire 17 releases members 16 via restraints 18) (paragraphs [0074 – 0075] and Fig. 14); and 
a handle (handle assembly 31) (paragraph [0080] and Fig. 13) located at the proximal end of the catheter (catheter 14) (Fig. 13).
However, Saleh is silent regarding a self-expanding frame.
As to the above, Wilk teaches, in a similar field of endeavor a tissue retrieval device comprising a cauterization loop 92 on a self-expanding frame (web member 88 – column 7, lines 40 – 55 and Fig. 6A), wherein the proximal end of the self-expanding frame (web member 88) is coupled to the distal end of a catheter (tubular member 82) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter of Saleh to incorporate the self-expanding frame of Wilk at its distal end, for the purpose of being able to capture the loose tissue / debris from within the body.
It should further be noted that the combination made, is such that the distal loop portions disposed within the lumen of the distal portion of the expandable frame (illustrated in Fig. 14 of Saleh, wherein Wilk’s 88 is connected to the distal end of 14), thus the distal loop portions are disposed on the inside surface thereof which meets the limitation as recited.
Regarding claim 10, the combination of Saleh and Wilk teaches the device of claim 22 above, and Saleh further teaches wherein the proximal portions (loops of members 16) of the plurality of sutures (members 16) are connected to the at least one filament (wire 17) via a heat sensitive material (restraints 18) (Examiner’s note: the 
Regarding claim 11, the combination of Saleh and Wilk teaches the device of claim 22 above, and Saleh further teaches wherein the plurality of sutures (members 16) is are pre-loaded in the tissue ligation device (Examiner’s note: the members 16 are pre-loaded prior to extraction of the tissue).
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20090024139 A1) and Wilk (US 5417697) as applied to claim 22 above, and further in view of Miraki (US 20140180337 A1).
Regarding claims 8 and 9, the combination of Saleh and Wilk teaches the device above, and Saleh further teaches [claim 8] wherein the filament is a metallic wire (Examiner’s note: paragraph [0068] states that the restraints can be released via heat with a release wire 17, thus wire 17 is a metallic wire; additionally the definition of wire is: metal drawn out into a thin flexible thread, thus the wire 17 is made up of metal), and a heat source (cauterization tool 12) operably coupled to the metallic wire (wire 17) (Examiner’s note: wire 17 can propagate heat to melt or release the restraints 18 – paragraph [0068]).
However, the combination of Saleh and Wilk is silent regarding (i) [claim 8] wherein the handle comprises the heat source; and (ii) [claim 9] the heat source is a battery. 
As to (i) and (ii)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Sahel in view of Wilk to incorporate the heat source in the handle, for the purpose of providing heat without an electrical cord (paragraph [0064] – Miraki).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20090024139 A1) and Wilk (US 5417697), as applied to claim 22 above, and further in view of Litvack (US 20110270295 A1).
Regarding claim 23, the combination of Saleh and Wilk teaches the device of claim 22 above. 
However, the combination of Saleh and Wilk is silent regarding an expandable balloon within the frame.
As to the above, Litvack teaches, in the same field of endeavor, a catheter (trocar 38) comprising a self expandable frame (retraction member 40) (Examiner’s note: when retraction trocar is retracted the retraction member 40 partially expands – paragraph [0014]), wherein the expandable frame has an expandable balloon (balloon 48) disposed within the frame (retraction member 40) (paragraph [0013-0014]) and Fig. 3G), for the purpose of further expanding the retraction member 40 which results in a larger working volume which may be utilized for tool operation and tissue selection and manipulation (paragraph [0013 – 0014]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the expandable frame of Saleh in view of Wilk to include balloon of Litvack for the purpose of increasing the working volume of 
Response to Arguments
Applicant’s arguments, filed 05/17/2021, with respect to the rejection(s) of claim(s) 22 under Ouchi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saleh and Wilk.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andrew P. Restaino/Examiner, Art Unit 3771    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771